NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN L. FARRAR,                              No.    16-35700

                Plaintiff-Appellant,            D.C. No. 6:15-cv-00952-KI

 v.
                                                MEMORANDUM*
COLETTE PETERS, Director of O.D.O.C.;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Garr M. King, District Judge, Presiding

                          Submitted September 21, 2017**

Before:      SCHROEDER, HAWKINS, and N.R. SMITH, Circuit Judges.

      Oregon state prisoner Stephen L. Farrar appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on Farrar’s claim

relating to the prison grievance process because Farrar failed to raise a genuine

dispute of material fact as to whether he has a constitutional entitlement to a

specific prison grievance procedure. See Ramirez v. Galaza, 334 F.3d 850, 860

(9th Cir. 2003) (“[I]nmates lack a separate constitutional entitlement to a specific

prison grievance procedure.”).

      The district court properly granted summary judgment on Farrar’s deliberate

indifference claims because Farrar failed to raise a genuine dispute of material fact

as to whether defendants consciously disregarded a serious risk to Farrar’s health

in treating his abdominal pain, breathing difficulties, and vision impairment. See

Toguchi, 391 F.3d at 1057-60 (a prison official is deliberately indifferent only if

the official knows of and disregards an excessive risk to inmate health; negligence,

or a difference of opinion regarding diagnosing or treating a medical condition,

does not violate a prisoner’s Eighth Amendment rights).

      The district court properly granted summary judgment on Farrar’s claim

arising from the deduction of funds during the holiday period because Farrar failed

to raise a genuine dispute of material fact as to whether defendants violated his due

process rights. See Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014, 1019 (9th Cir.

2011) (a prison violates the due process clause only when it “prescribes and


                                          2                                       16-35700
enforces forfeitures of property without . . . competent procedural protections”).

Contrary to Farrar’s contentions, even if the prison did not follow its own rules,

that does not rise to the level of a constitutional violation. See Cousins v. Lockyer,

568 F.3d 1063, 1070-71 (9th Cir. 2009) (failure to follow internal prison policy

does not amount to a constitutional violation).

      The district court did not abuse its discretion in denying Farrar’s motion to

compel discovery because Farrar failed to show that the denial of discovery would

result in actual and substantial prejudice. See Hallet v. Morgan, 296 F.3d 732, 751

(9th Cir. 2002) (setting forth standard of review and describing trial court’s broad

discretion to deny discovery).

      The district court did not abuse its discretion in denying Farrar’s motions for

appointment of counsel because Farrar did not demonstrate “exceptional

circumstances.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth

standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      We lack jurisdiction to consider the district court’s order granting Farrar’s

motion to voluntarily dismiss defendant Ladd because this order does not qualify

as an involuntary adverse decision against Farrar. See Seidman v. City of Beverly

Hills, 785 F.2d 1447, 1448 (9th Cir. 1986) (plaintiff may not appeal a voluntary

dismissal because it is not an involuntary adverse judgment against him).


                                          3                                    16-35700
      We do not consider documents and facts not presented to the district court.

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Farrar’s request for judicial notice, set forth in the reply brief, is denied.

      AFFIRMED.




                                           4                                      16-35700